Motion by appellants for leave to file record and brief beyond the one-year period specified by 22 NYCRR 800.12 of the Rules of Practice. The appeal in question was taken from an order of the Supreme Court, entered in Sullivan County on November 9, 1973, which confirmed 10 riparian damage awards made by Commissioners of Appraisal pursuant to title K of chapter 51 of the New York City Administrative Code. The appeal was therefore deemed abandoned when a record and brief were not served by July 1, 1977 (see Hobbs v State of New York, 53 AD2d 998). After *703considering the circumstances presented and the nature of the appeal herein, the court is of the opinion that appellants have not demonstrated a reasonable excuse for the delay, which in this case was inordinate, as required by section 800.12. Motion denied, without costs, and appeal dismissed. Greenblott, J. P., Sweeney, Kane, Main and Herlihy, JJ., concur.